Title: To George Washington from Warner Lewis, 11 March 1789
From: Lewis, Warner
To: Washington, George



Dear Sir,
Warner Hall March 11’th 1789.

It gave me very great concern that your favor of the 19’th of December last should not have gotten to me till the latter end of February. The illness of poor General Nelson at the time of his receiving it, occasioned it to be mislaid, and for a time forgotten. I did myself the pleasure of writing to you, about ten days ago, to explain the cause of your request not being complied with; since which, I have seen the land that you desire my opinion upon. To give you a perfect idea of the form of it, I have taken a sketch from a survey, made not many years ago, which I now inclose.

The land is level—it is good grass land—the soil appears to be rather stiff than light—it has been injured by being too frequently tended; but it is now ten years since any part of it was in cultivation; it therefore must have recovered considerably—a pretty considerable quantity of small pine has grown up on the once clear land; but it is confined principally to the lighter parts—the points making down to the creek. There is no ditch, nor house, nor inclosure on the tract. The wood land (105 acres) has white oak, large & small pine, and a small proportion of sweet-gum, growing on it—There is a great sufficiency of timber for all plantation purposes, but no more. Back creek, which runs through it, and empties into North river, can receive vessals of considerable size; and it furnishes good fish & oysters. It is in a good and healthy neighbourhood, convenient to mills, and not more than four miles from Glos’ter court house. Cash, in this place, could not be obtained for it, if it were exposed to sale; and I do not think it would rent for any price, deserving consideration, unless houses were previously put upon it. It is a good, not a fine, piece of land, in my judgment—it may be worth £800—I do not think a higher value ought to be put on it.
I am flattered, sir, by receiving your commands without an apology—the long acquaintance I have had with you, and the great respect I have always entertained for you, give you a privilege at all times to send them—they cannot come too frequently, for my pleasures will increase, as they are multiplied.
My most respectful compliments attend mrs Washington. I am, with great truth & regard, Dear Sir, Your obedt and hble Serv’t

Warner Lewis

